DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions.  
Status
1.	The Office mailed a restriction requirement on 4 September 2018. On 15 October 2018, Applicant elected without traverse SEQ ID NO:208 and SEQ ID NO:209.  Claims 2, 16, 19, and 21-24 as filed on 29 September 2017 were examined and rejected in an Office action mailed 3 January 2019.  Applicant responded on 25 February 2019, adding claims 43-51.  Claims 2, 16, 19, 21-24 and 43-51 were examined and rejected in an Office action mailed on 3 June 2019.  Applicant responded after final on 15 July 2019 but the amendment was not entered in an advisory action mailed on 1 August 2019. Applicant filed an RCE on 20 August 2019 cancelling and amending claims.  Claims 2, 16, 21-24, 43, 46-47 and 49-51 were examined and rejected in an Office mailed 13 February 2020.  Applicant responded on 7 April 2020.  Claims 2, 16, 21-24, 43, 46-47 and 49-51 were examined and rejected in an Office action mailed 9 July 2020.  Applicant responded by filing a RCE on 10 August 2020, cancelling claim 22.  Claims 2, 16, 21, 23-24, 43, 46-47 and 49-51 were examined and rejected in an Office action mailed on 3 December 2020.  Applicant responded on 11 January 2021 ("Response").  
Claims 2, 16, 21, 23-24, 43, 46-47 and 49-51 are examined herein.

Withdrawal of Objections and Rejections
2.	The rejection of claims 2, 16, 21, 23-24, 43, 46-47 and 49-51 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kwok et al., etc., is withdrawn in view of Applicant’s amendments to the claims.

Examiner’s Notes
3.	As indicated by the accompanying interview summary, the parties exchanged voice-mails but were unable to reach agreement before the deadline.  The examiner agrees that a future interview might be productive.

Claim Objections
4.	Claims 21 and 49 are objected to because of the following informalities.
Claims 21 and 49 use the plural form of “comprise” in line 2 of each rather than the singular form but the claims are each directed at a single plant.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 2, 16, 21, 23-24, 43, 46-47 and 49-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant filed amended claims on 11 January 2021 that contain new matter – thus this is a new rejection.  
Claims 2 and 21  were amended, inter alia, to recite the limitation “an increased panicle weight of at least 5.66 %” in line 8 and lines 6-7, respectively.  This limitation See e.g., Response, p. 6.  
In a 1997 case, the Federal Circuit held that, for the purpose of defining an invention, it was the disclosure of the application that matters and that that the invention must described in the specification. The court held that:
It is the disclosures of the applications that count.  Entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed.  It extends only to that which is disclosed.  While the meaning of terms, phrases, or diagrams in a disclosure is to be explained or interpreted from the vantage point of one skilled in the art, all the limitations must appear in the specification.  The question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification.  Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.

Lockwood v. American Airlines Inc., 107 F3d 1565, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
The “5.66%” limitation occurs in the specification as an increase in plant height.  Spec., p. 90.  The increase in panicle weight taught by the specification is 20.854 g/plant versus 17.916 g/plant, or an increase of 16.4%.  Id.
Thus, the claims as amended comprise NEW MATTER.  In response to this rejection, Applicant is required to point to support for the claims or to cancel the new matter.
Dependent claims are included in this rejection because none provide limitations obviating this rejection.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663